TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00636-CV


American Electric Power Company and TXU Electric Company, Appellants

v.

Public Utility Commission of Texas, Appellee





FROM HE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN103613, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R


PER CURIAM
	Appellant TXU Electric Company has filed a motion to dismiss its appeal.  It
represents that no party to the appeal opposes the dismissal.  We grant the motion and dismiss TXU
Electric Company's appeal.  The appeal by American Electric Power Company continues.
	It is ordered February 13, 2003.

Before Justices Kidd, B. A. Smith and Yeakel